

117 S2783 IS: Welcoming Evacuees Coming from Overseas to Mitigate Effects of Displacement Act of 2021
U.S. Senate
2021-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2783IN THE SENATE OF THE UNITED STATESSeptember 21, 2021Mr. Merkley introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide resettlement benefits for certain nationals of Afghanistan, and for other purposes.1.Short titleThis Act may be cited as the Welcoming Evacuees Coming from Overseas to Mitigate Effects of Displacement Act of 2021 or the WELCOMED Act of 2021.2.Resettlement benefits for Afghan entrants(a)Definition of Afghan entrantIn this Act, the term Afghan entrant means a national of Afghanistan (or in the case of an alien having no nationality, a person who last habitually resided in Afghanistan) who is paroled into the United States pursuant to section 212(d)(5) of the Immigration and Nationality Act (8 U.S.C. 1182(d)(5)) during the period beginning on July 1, 2021, and ending on July 1, 2025.(b)Resettlement support authorizedNotwithstanding any other provision of law, an Afghan entrant shall be eligible for resettlement assistance (including services for unaccompanied refugee minors) and any other Federal public benefit (as defined in section 401(c) of the Personal Responsibility and Work Reconciliation Act of 1996 (8 U.S.C. 1611(c))) in the same manner as an alien admitted to the United States under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157). (c)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section. 